Citation Nr: 1816099	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-07 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 







INTRODUCTION

The Veteran had honorable active duty service with the United States Army from June 1969 to June 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, denying the issue currently on appeal.

In his March 2012 substantive appeal, the Veteran requested a hearing before the Board.  In August 2012, the Veteran withdrew the hearing request.

When this case was last before the Board in August 2016, it was remanded for additional development. The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

When this case was previously before the Board it was remanded for an addendum medical opinion.  At that time, it was noted that the August 2010 VA examiner did not consider any threshold shifts from the May 1969 entrance examination to the March 1971 separation examination.  The Board instructed RO to obtain a medical opinion to address the significance of any threshold shifts during service.  

An addendum opinion was provided in February 2017.  The VA examiner provided a negative nexus opinion and explained that the Veteran's enlistment and separation audiograms indicated normal hearing.  The examiner found that there were no threshold shifts on his enlistment and separation audiograms.  

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards for audiometric results have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, it is presumed that the Veteran's May 1969 entrance audiogram results were recorded using ISO-ANSI standards.  The Veteran's March 1971 separation audiogram results were recorded using ASA standards, however, as specifically noted on the examination report itself.  While the February 2017 VA examiner concluded that there was no threshold shift from entrance to separation, it does not appear that the VA examiner converted the March 1971 audiogram to ISO-ANSI standards.  Therefore, the Board finds that another addendum is required to provide numerical conversions and to discuss any threshold shifts shown during service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the August 2010 and February 2017 VA examiners did not consider and discuss the service treatment records documenting his complaints of hearing loss and his post-service lay statements regarding hearing loss symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  Accordingly, the Board finds that a remand is required to obtain another VA examination to determine the etiology of his bilateral hearing loss.   
  
Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then the RO or AMC should afford the Veteran a VA examination by an audiologist, other than the examiners who provided the August 2010 and February 2017 VA medical opinions, to address the etiology of the Veteran's bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss originated during his period of active service or is otherwise etiologically related to his active service, to include conceded in-service noise exposure.

The examiner must explain the significance, if any, of any threshold shifts during service.  In doing so, the examiner is advised that the May 1969 entrance audiogram results are presumed to be reported using ISO standards, and that the Veteran's March 1971 separation audiogram must be converted from ASA standards to ISO standards.

The examiner is advised that the absence of a hearing loss disability in the service treatment records does not in and of itself preclude service connection. 

The examiner must also consider and discuss the significance, if any, of any in-service audiogram showing defective hearing, even if not to levels considered disabling for VA benefits purposes.  See Hensley v. Brown, 5Vet. App. 155 (1993) (holding that threshold levels exceeding 20 decibels indicate some degree of hearing loss).

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




